Citation Nr: 0529291	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  00-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran served in the Army from March 1974 to March 1977.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

The veteran requested a Travel Board hearing, but failed to 
appear at each of the three hearings that VA scheduled.  
Additionally, a liberal reading of the veteran's contentions 
throughout his appeal indicate that he may be asking for 
service connection for a cervical spine disorder.  This 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  VA met its duty to notify and to assist under the 
Veterans Claims Assistance Act of 2000.

2.  The competent medical evidence does not reflect a current 
diagnosis for a lumbar spine disability.


CONCLUSION OF LAW

The veteran does not have a current disability in his lumbar 
spine.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a lumbar spine 
disability.  He contends that he suffers the residual effects 
of two in-service incidents in 1974 and 1975 that injured his 
lumbar spine.  The veteran's statements, the representative's 
statements, the service medical records, the June 1997 and 
August 1997 VA examination reports, and the post-service VA 
medical records have been reviewed.  The veteran's claim 
fails because there is no evidence of a current disability of 
the lumbar spine.  

"[T]o prove service connection, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury."  See Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131;  38 C.F.R. § 3.303(a).

A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).  The fact that a veteran had an injury in 
service, coupled with a statement that he is currently 
experiencing discomfort "is not enough."  Chelte at 271.  
Service connection cannot be established in the absence of 
competent medical evidence of a current disability and a 
causal link to service.  Id.

In connection with other claims, VA ordered an examination of 
the veteran's spine in 1997.  The veteran's complains were 
related to cervical and left leg pain.  X-ray examination of 
his lumbar spine was normal.  No diagnosis was advanced 
regarding his lumbar spine.  There is no other evidence in 
this case that refers to a lumbar spine disability.  The VA 
medical records do not reflect treatment for any lumbar 


spine malady, but show that the veteran received treatment 
and surgery for a cervical spine injury.  The examination 
reports from both the June 1997 and August 1997 VA 
examinations show normal findings with regard to the lumbar 
spine.  There is no other evidence of record showing current 
disability of the lumbar spine, and as such, the veteran does 
not meet the first requirement under 38 U.S.C.A. § 1110, 1131 
which state that entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  See also  38 C.F.R. § 3.303(a).

The Board notes that the veteran was treated during service 
of complaints related to his low back.  The veteran's service 
medical records reflect negative entry and exit examinations 
with regard to diagnoses related to the lumbar spine.  In 
February 1974, the veteran completed a Report of Medical 
History form on which he noted treatment in 1971 for a pulled 
muscle in the back.  In December 1974, after lifting a reel 
of wire, he was treated for spasms and muscle strain in the 
L-3 to L-5 area of the lumbar spine.  In February 1975, the 
veteran fell from a jeep and landed on his back.  His records 
reflect an impression of lumbar spine contusion at the time 
of the accident, although the x-rays of the lumbar were 
negative.  In March 1975, the veteran was again treated for 
low back pain.  The March 1975 service medical record shows 
an impression of lumbar spine strain.  Thus, there is 
competent medical evidence of an in-service incurrence of an 
injury to the lumbar spine.  Nonetheless, the current medical 
evidence is void of any diagnosed disability.  A "current 
disability" means a disability shown by competent medical 
evidence to exist.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) (service connection may not be granted unless 
a current disability exists).  The fact that a veteran had an 
injury in service, coupled with a statement that he is 
currently experiencing discomfort "is not enough."  Chelte 
at 271.  Service connection cannot be established in the 
absence of competent medical evidence of a current disability 
and a causal link to service.  Id.  

The veteran's statements that he experiences pain in the neck 
and low back, as well as his in-service treatment for pain 
are acknowledged.  However, "pain alone, 


without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).  A 
determination of whether or not a claimant currently has the 
claimed disorder (i.e., a current diagnosis) is in the 
province of a medical doctor.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992) (Lay evidence is acceptable to 
prove the occurrence of an injury during service or 
symptomatology over time when such symptomatology is within 
the purview of, or may be readily recognized by, lay persons, 
but lay testimony is not competent to prove a matter 
requiring medical expertise.)  

Given the foregoing, the benefit of the doubt rule is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Because of the absence of competent medical evidence 
of a current disability, the preponderance of the evidence is 
against the claim.  Entitlement to service connection for a 
lumbar spine condition is denied.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

Duty to Notify and Assist the Veteran

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The Veterans Claims 
Assistance Act of 2000 (VCAA) requires that when a complete 
or substantially complete application for benefits is filed, 
VA must notify a veteran and his representative, if any, of 
any information and medical or lay evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159(b) (2005).  VCAA notice 
must inform a veteran of (1) any information and evidence not 
of record needed to substantiate the claim; (2) what 
information VA will seek to provide; and (3) what information 
the veteran is expected to provide.  Under 38 C.F.R. 
§ 3.159(b)(1), VA must also ask the veteran to submit any 
pertinent evidence in his possession.  

The May 2000 rating decision in this case predated the 
November 9, 2000 effective date of the VCAA; therefore, no 
VCAA-compliant letter was sent prior to the rating decision.  
Because such notice was not mandated at the time, there is no 
error in the 


RO's not providing notice of the VCAA's requirements prior to 
the initial adjudication decision in this case.  

In March 2001, following VCAA enactment, but before final 
adjudication of this matter, the RO sent proper VCAA notice 
to the veteran.  The March 2001 letter notified the veteran 
of what he needed to establish or substantiate his claim; the 
evidence that was in his VA file, the evidence was still 
needed, and what actions had been taken by VA.  The letter 
described what VA needed from the veteran so that it could 
assist the veteran in obtaining relevant evidence.

In addition to the March 2001 letter, the July 2000 Statement 
of the Case and May 2002 and June 2003 Supplemental 
Statements of the Case informed the veteran of the evidence 
collected and the reasons and bases for VA's decision to deny 
the claim.  The March 2001 VCAA- letter also informed the 
veteran of the importance of telling VA "about any evidence 
which was not previously available to VA,"  thus essentially 
complying with the fourth element.  

VA has also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A  
(West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The record 
here includes the veteran's assertions, service medical 
records, VA medical records, and VA examination reports, all 
of which have been reviewed.  In its March 2001 letter VA 
informed the veteran that it would assist him in collecting 
additional evidence when and if the veteran provided VA with 
enough information to do so.  In the veteran's June 2000 
statement, he notes treatment for his back in 1977 by Dr. 
Marvin Welch, and treatment in 1981 by Dr. Carter.  He 
reports that he is unable to get records from his private 
treating physicians.  The veteran has not identified any 
other relevant records that are available.  

Based on the above, the Board concludes that VA has met its 
duties to notify and assist the veteran.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


